FIRST AMENDMENT TO PURCHASE AGREEMENT



This FIRST AMENDMENT TO PURCHASE AGREEMENT (this "Amendment"), dated as of June
7, 2004, by and among Luby's, Inc., a Delaware corporation (together with its
subsidiaries, the "Company"), and Harris J. Pappas and Christopher J. Pappas,
individuals residing in Houston, Texas (together, the "Noteholders").

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree to amend that certain Purchase Agreement, dated
March 9, 2001, by and between the Company and the Noteholders (the "Purchase
Agreement"), as follows:

Definitions

. The following definitions in Section 1.1, of the Purchase Agreement are hereby
amended and restated in their entirety, to read as follows:



"Notes"

means those certain Amended and Restated Convertible Subordinated Promissory
Notes in substantially the form of
Exhibit "A"
hereto, pursuant to which the Company is the borrower and the Purchasers are the
Holders, and each, individually, a "Note".



Board of Directors.

Section 5.3(b) of the Purchase Agreement is amended and restated in its entirety
to read as follows:



"(b) For so long as (i) both of the Purchasers are executive officers of the
Company or (ii) any principal or interest remains outstanding under any of the
Notes and the Purchasers remain the holders of the Notes, at any meeting of the
shareholders of the Company held for the purpose of electing directors of the
Company, the Purchasers shall be entitled to nominate a number of directors for
election to the Board which, if such nominees are elected, would result in the
Purchaser's having nominated three of the then serving directors and the Company
shall use its reasonable best efforts to cause such nominees to be nominated for
election to the Board."

Standstill

. Section 5.4 of the Purchase Agreement is amended and restated in its entirety
to read as follows:



"(a) The Purchasers agree that they, together with their Affiliates and
Associates and any 13d Group of which they are a part, shall not Beneficially
Own any Voting Stock or Common Stock of the Company in excess of the Maximum
Percentage Ownership until such time as neither of the Purchasers is a director,
officer, employee or consultant of the Company, at which time this covenant
shall be of no further force or effect whatsoever.

(b) The Purchasers may elect to surrender all or part of their rights under the
Options in order to reduce the number of shares of Voting Stock or Common Stock
of the Company Beneficially Owned by the Purchasers so as to permit the
Purchasers to purchase additional shares of Voting Stock or Common Stock of the
Company in the open market without violating this Section 5.4.

(c) The covenant contained in Section 5.4(a) above shall terminate and shall be
of no further force or effect upon the occurrence of a Change of Control (as
such term is defined in the Notes).

Counterparts

. This Amendment may be executed and delivered (including by facsimile
transmission) in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart.



Entire Agreement

. This Amendment (which term shall be deemed to include the Exhibits hereto and
the other certificates, documents and instruments delivered hereunder) together
with the Purchase Agreement constitutes the entire agreement of the parties
hereto and supersedes all prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter hereof. There are no
representations or warranties, agreements, or covenants with respect to the
subject matter hereof other than those expressly set forth in this Amendment and
the Purchase Agreement.



Governing Law

. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW PROVISIONS.



Public Announcements

. The Company, on the one hand, and Noteholders, on the other, shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Amendment or the transactions contemplated
hereby, except for statements required by Law or by any listing agreements with
or rules of any national securities exchange or the National Association of
Securities Dealers, Inc., or made in disclosures reasonably determined as
required to be filed pursuant to the Securities Act or the Exchange Act.



Headings

. The headings of this Amendment are for convenience of reference only and are
not part of the substance of this Amendment.





IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officer as of the date first written above.



     

LUBY'S, INC.









     

/s/Gasper Mir, III









     

Gasper Mir, III
Chairman of the Board









     

PURCHASERS:









     

/s/Christopher J. Pappas









     

Christopher J. Pappas









     

/s/Harris J. Pappas









     

Harris J. Pappas

